    Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.390 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

JANE DOE,                                              )
               Plaintiff,                              )
                                                       )       No. 1:18-cv-988
v.                                                     )
                                                       )       HON. PAUL L. MALONEY
CASCADE CHARTER TOWNSHIP, ET AL.,                      )
          Defendants.                                  )
                                                       )


                                             OPINION

         The Boy Scouts of America run a career education program called “BSA Exploring.”

The program is designed to expose young people to career opportunities and allow them to

observe and interact with people engaged in employment that interests them.

         Plaintiff Jane Doe participated in the Exploring program in Cascade, Michigan by

shadowing employees of the township’s fire department. She alleges that she was sexually

abused, harassed, and molested by employees of the fire department during her participation

in the program. She has raised claims against Cascade Township under 42 U.S.C. § 1983

for violation of her constitutional rights. She has also raised claims against the BSA for

negligence, vicarious liability, and gross negligence. The only claims now at issue are those

raised against the BSA Defendants1, as these defendants have filed a motion to dismiss

pursuant to Rule 12(b)(6).




1
 The BSA Defendants are (1) Boy Scouts of America, a Texas corporation (2) Michigan Crossroads Council,
Inc., Boy Scouts of America, a Michigan Corporation and (3) Learning for Life, a Washington D.C. non-
profit corporation. The Court follows the parties lead in referring to this trio as the BSA Defendants.


                                                  1
    Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.391 Page 2 of 15



         Because Plaintiff has not pleaded facts which give rise to a plausible claim for relief,

the motion will be granted.

I.       Factual Allegations2

         Beginning in 2016, Plaintiff Jane Doe began participating in the BSA Exploring

program through one of the BSA’s partner organizations, the Cascade Charter Township

Fire Department.

         Participation in the Exploring program is regulated by the BSA, which has established

various guidelines and procedures for supervising and administering the program. For

instance, the Program prohibits Explorers (program participants) from being alone with an

adult during program activities, requires “two-deep” leadership, and has mandatory reporting

procedures where abuse or improper behavior is suspected.

         Enforcement of the BSA’s guidelines and regulations falls to “Post Advisors.” Post

advisors are adults acting in a voluntary capacity to oversee a particular branch of the BSA

Exploring program. The Post Advisors for Cascade were Jan Fair, Matt Groesser, John

Makuch, John Porter, John Shipley, and Mary Shipley. Each of these individuals was subject

to a background check conducted by the BSA before they were approved as a Post Advisor.

And they were responsible for coordinating with officials at the Cascade Fire Department to

ensure that BSA policies and guidelines were followed.

         Plaintiff alleges that several of BSA’s policies and guidelines were ignored or

otherwise not enforced at the Fire Department. For example, Explorers were not supposed


2
 The following facts are alleged in Plaintiff’s First Amended Complaint and must be taken as true for purposes
of Defendants’ Rule 12 motion.



                                                      2
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.392 Page 3 of 15



to spend more than two hours per day at the Fire Department, nor were they supposed to

be present at the firehouse after 8:00 p.m. According to Plaintiff, she spent approximately

30 hours per week at the firehouse during the Summer of 2016 and often stayed until 9:00

or 10:00 p.m. Plaintiff also spent much of her time at the firehouse in one-on-one situations

with individual employees of the fire department, without supervision from any of the Post

Advisors.

       Two firefighters in particular began to pay special attention to Plaintiff: Clem Bell and

Steven Drake. Plaintiff was frequently alone at the firehouse with these full-time, on-call

employees while they taught her the techniques and skills that were required to be effective

firefighters. And both men pursued social relationships with Plaintiff by obtaining her contact

information and connecting with her social media accounts. Outside of the fire department,

Drake encouraged Plaintiff to work for his landscaping business. Bell enlisted Plaintiff—a

minor—to serve as his campaign manager in his bid for elected office as the Clerk of Cascade

Township. These social contacts were also against BSA Policy, which prohibited “close social

relationships” between adults and program participants.

       By June 2016, other employees within the fire department noticed the special

attention Bell paid to Plaintiff. Andrew Marsman, another firefighter in the Department

raised his concerns to Deputy Fire Chief (and Post Advisor) John Shipley, informing Shipley

that Bell’s behavior gave the appearance of impropriety. Shipley then confronted Bell, who

denied any inappropriate behavior. Bell claimed that he was trying to make Jane “feel

valuable” and ensure she received quality training. Shipley warned Bell to keep his distance

but did not take other steps to safeguard Plaintiff.


                                               3
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.393 Page 4 of 15



       Not more than one month later, in July 2016, both Bell and Drake separately began

initiating sexually charged conversations with Plaintiff. On July 2nd or 3rd, Drake initiated a

sexual conversation with Jane while they were alone at the firehouse during work hours.

Within a week, Drake engaged in sexual abuse, harassment, and forced touching of Jane

while they were alone in an isolated part of the firehouse for 45 minutes. Bell’s improper

behavior escalated around the same time. He, too, initiated inappropriate sexual

conversations with Jane. Near the end of July, he took Jane to close a county park at night.

During this trip, he engaged in sexual touching of Jane. Then, in August 2016, Bell took Jane

to the Clerk’s office—which was attached to the firehouse—and engaged in further sexual

contact with her. Both Drake and Bell also used cellphones to communicate with Jane and

to send and receive explicit sexual images.

       The inappropriate relationships continued for several months. In November 2016,

another firefighter, Lance Korhorn noticed that Bell and Jane could not be found during a

work shift. He reported his observation to his supervisor, Lieutenant Stevenson. The pair

eventually found Bell and Jane by forcing open a locked office in the county building adjacent

to the firehouse.

       The following day, Stevenson warned Bell that it did not “look good” for him to be

locked in an office alone with a minor. Korhorn also reported Bell’s behavior to the Fire

Chief, John Sigg. Sigg and Stevenson coordinated a meeting with Bell, which took place six

days later on November 10, 2016. In the meeting, Bell promised that he would not be alone

with Jane in the future. At no point in this process did anyone in the Fire Department alert

Jane’s parents, the BSA, or law enforcement. Nor did Sigg or Stevenson talk to Jane.


                                              4
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.394 Page 5 of 15



       On November 12, Marsman again alerted Stevenson that Bell and Jane were not

acting appropriately. This time, Jane had been following Bell around the Fire Department

and wearing his coat. Stevenson warned Bell the following day, repeating that Bell was not

supposed to be around Jane. Stevenson elevated his concerns to Fire Chief Sigg, but Sigg

took no further action until November 17, 2016.

       On that date, Chief Sigg met with the Post Advisor and Committee Chairman Matt

Groesser. Sigg notified Groesser of Bell’s behavior and the perception of other firefighters

in the Department that Bell was maintaining an inappropriate relationship with Plaintiff. Sigg,

Stevenson, and Groesser met again on December 7, 2016 to again discuss their concerns

and the “uncomfortable feeling” that the department had toward Bell because of his

relationship with Jane. The trio planned a meeting with Jane to talk about what occurred, but

the meeting never happened.

       On December 13, 2016, Jane disclosed to her parents that Drake and Bell had

initiated sexual relationships with her. Around the same time, and without knowledge that

Jane had disclosed to her parents, Chief Sigg, Groesser, and Stevenson continued to

communicate about Jane.

       Eventually, Kent County opened an investigation into Drake and Bell. On May 1,

2017, both men pleaded guilty to various crimes for their conduct involving Jane Doe. In the

aftermath, Shipley was terminated and Fire Chief Sigg retired. Cascade Township Manager

Ben Swayze blamed the abuse on “significant deficiencies in the policies and procedures of

how the Explorer program was managed.” The Explorer program was also suspended.




                                              5
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.395 Page 6 of 15



       Finally, Plaintiff alleges that, nationwide, at least 137 girls and 26 boys have been

similarly harmed within the Explorer program since its inception seventy years ago.

II.    Legal Framework: Motion to Dismiss

       A complaint must contain a short and plain statement of the claim showing how the

pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). The complaint need not contain detailed

factual allegations, but it must include more than labels, conclusions, and formulaic

recitations of the elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). A defendant bringing a motion to dismiss for failure to state a claim under Rule

12(b)(6) tests whether a cognizable claim has been pled in the complaint. Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988).

        To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must provide

sufficient factual allegations that, if accepted as true, are sufficient to raise a right to relief

above the speculative level, Twombly, 550 U.S. at 555, and the “claim to relief must be

plausible on its face” Id. at 570. “A claim is plausible on its face if the ‘plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.’” Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 369

(6th Cir. 2011) (quoting Twombly, 550 U.S. at 556). “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted). If the

plaintiff does not “nudge[] [his] claims across the line from conceivable to plausible, [his]

complaint must be dismissed.” Twombly, 550 U.S. at 570.




                                                 6
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.396 Page 7 of 15



       When considering a motion to dismiss, a court must accept as true all factual

allegations, but need not accept any legal conclusions. Ctr. for Bio-Ethical Reform, 648 F.3d

at 369. The Sixth Circuit has noted that courts “may no longer accept conclusory legal

allegations that do not include specific facts necessary to establish the cause of action.” New

Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1050 (6th Cir. 2011).

However, “a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations”; rather, “it must assert sufficient facts to provide the defendant with ‘fair

notice of what the . . . claim is and the grounds upon which it rests.” Rhodes v. R&L Carriers,

Inc., 491 F. App’x 579, 582 (6th Cir. 2012) (citing Twombly, 550 U.S. at 555) (emphasis

added).

III.      Discussion

       A. General Negligence

       Count Two of Plaintiff’s Complaint raises a claim for negligence against the BSA

Defendants. The elements of such a claim under Michigan law are a (1) duty, (2) breach of

that duty, (3) causation, and (4) damages. Brown v. Brown, 739 N.W.2d 313, 316–17

(Mich. 2007).

       The BSA Defendants assert that Plaintiff’s negligence claim fails as a matter of law

because they did not owe a duty to protect her from the specific harm alleged. In turn,

Plaintiff offers several theories for how the Defendants owed her a legal duty of care. She

says that BSA (1) voluntarily assumed the duty by administering the Explorers program; (2)

had a special relationship to her because of the Explorers program; (3) had a duty attendant

to its supervision of her because of her status as a minor; or (4) that public policy


                                                7
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.397 Page 8 of 15



considerations auger in favor of the imposition of a duty. However, the Court does not find

that Michigan law supports Plaintiff’s position, and thus, concludes that the Rule 12 motion

must be granted as to Plaintiff’s general negligence claim.

       First, Michigan law imposes a duty upon persons who voluntarily assume a function

that they are under no legal obligation to assume. For example, where a troop leader

volunteered to give several Boy Scouts a ride home, the Michigan Court of Appeals

concluded that he assumed a duty to perform the function—transportation to each scout’s

home—as an ordinarily prudent person would. Terrell v. LBJ Electronics, 470 N.W.2d 98,

100 (Mich. Ct. App. 1991). Accordingly, the Terrell court reversed the trial court’s grant of

summary disposition because there were questions of fact as to whether the troop leader had

acted as an ordinarily prudent person to protect one of the scouts as he exited the vehicle

and was struck by an oncoming vehicle. Id. Notably, Terrell involved only a limited duty;

the court held that the driver had a duty to protect his passengers from the negligence of

oncoming drivers by discharging his passengers in a reasonably safe place. Id. The court thus

did not examine whether the troop leader’s duty extended to criminal acts of a third party.

       In Babula v. Robertson, the Michigan Court of Appeals examined the interplay

between a babysitter’s voluntary assumption of a duty and the criminal conduct of a third

party. 536 N.W.2d 834 (Mich. Ct. App. 1995). There, a child was molested by her

babysitter’s husband. The child’s mother sued the babysitter on a theory that the babysitter

had voluntarily assumed a duty of care by agreeing to watch over the child. The Michigan

Court of Appeals agreed that the babysitter had “assumed control over the child’s safety, and

thus had a duty to use reasonable care in ensuring the child’s well-being was not endangered.”


                                              8
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.398 Page 9 of 15



Id. at 838. However, the court held that the criminal conduct by the babysitter’s husband—

who had no history of criminal misconduct or sexual deviance—was “wholly unforeseeable”

to his wife and thus concluded that the general duty of care she had assumed “did not extend

to the specific harm done in the immediate case.” Id. at 838–39.

       Babula’s holding is consistent with the general rule in Michigan that there is no legal

duty to protect a person from the unforeseeable crimes of a third party. Brown v. Brown,

739 N.W.2d 313, 317 (Mich. 2007). “The rationale underlying this general rule is the fact

that ‘[c]riminal activity, by its deviant nature, is normally unforeseeable.’” Graves v. Warner

Bros., 656 N.W.2d 195, 200 (Mich. Ct. App. 2002) (quoting Papadimas v. Mykonos

Lounge, 176 Mich.App. 40, 46–47, 439 N.W.2d 280 (1989)).

        However, there is an exception to the rule where there exists a special relationship

between the parties because one party has entrusted their safety to another. Id. For example,

innkeepers, common carriers, and employers have a special relationship with their guests,

passengers, and employees, such that they have a duty of reasonable care to those parties

who are “readily identifiable as [being] foreseeably endangered. Graves, 656 N.W.2d at 201

(quoting Mason v. Royal Dequindre, Inc., 455 Mich. 391, 397, 566 N.W.2d 199 (1997)). As

the Michigan Supreme Court explained, the exception exists because “[i]n each situation one

person entrusts himself to the control and protection of another, with a consequent loss of

control to protect himself. The duty to protect is imposed upon the person in control because

he is best able to provide a place of safety.” Williams v. Cunningham Drug Stores, Inc., 429

Mich. 495, 498–499, 418 N.W.2d 381 (1988). Accordingly, Babula is consistent with the

special relationship doctrine in the sense that the babysitter assumed a limited duty to protect


                                               9
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.399 Page 10 of 15



the child from foreseeable danger, including foreseeable criminal acts; however, the court

held that the child was not foreseeably endangered merely by being in proximity to the

babysitter’s husband who had not demonstrated any propensity to engage in conduct harmful

to the child. Id. at 838–39.

        The lesson of Babula is readily applicable here, because even if the BSA Defendants

bore a duty to use reasonable care in ensuring that Plaintiff’s safety was not endangered, they

did not bear a duty to protect Plaintiff from the unforeseeable criminal activity of Drake and

Bell. Plaintiff has not alleged any facts which would have put the BSA Defendants on notice

that either Drake or Bell would engage in intentional criminal acts—either through their

possession of child pornography or their alleged sexual assaults of Plaintiff.3

        Other cases involving the “special relationship” exception confirm this result. In

Brown v. Brown, the Michigan Supreme Court concluded that an employee’s repeated,

crude, and sexually explicit comments directed at a contractor and reported to the employer

were not sufficient to make his subsequent rape of the contractor foreseeable, and thus, there

was no duty of care. Id. In other words, even if an employee had potentially caused a sexually

hostile work environment, an employer “can assume that its employees will obey

[Michigan’s] criminal laws.” Id. at 318.

        On the other hand, an employer’s notice of an actual threat to commit rape would

trigger the duty. See Mueller v. Brannigan Brothers Restaurants and Taverns, LLC, 918


3
 Nor is Plaintiff’s attempt to couch the acts of Bell and Drake as “merely tortious sexual activity,”—as opposed
to a criminal act—persuasive. Plaintiff has pleaded that she was forced into nonconsensual touching by both
Drake and Bell. Therefore, Plaintiff’s complaint clearly states that Drake and Bell committed sexual assault,
regardless of the crimes to which they pleaded guilty. Plaintiff cannot walk away from those allegations or cast
them as “tortious” conduct simply because it causes complications with her theories of liability as to BSA.


                                                      10
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.400 Page 11 of 15



N.W.2d 545, 552 (Mich. Ct. App. 2018) (citing Brown, 739 N.W.2d at 313); Cf. id.

(concluding that employee’s decade-old misdemeanor charge of attempted assault on a

police officer did not place employer on notice prior to employee’s vicious beating of an

ejected patron).

       One last case bears discussion on this point. In Boman v. Catholic Diocese of Grand

Rapids, the Michigan Court of Appeals concluded that a school was not liable for negligence

where its tutor engaged in a sexual relationship with a 15-year-old student. No. 338458, 2018

WL 3129703, at *4 (Mich. Ct. App. June 26, 2018). The Boman court cited the rule of

Babula and Brown that the existence of a duty depends on reasonably foreseeable harm and

concluded that the tutor’s sexual abuse of the student was not reasonably foreseeable despite

the school’s knowledge that the tutor was “too friendly towards male students” and “could

be a danger” to the students. Id. Here, Plaintiff claims that the harm she suffered was

reasonably foreseeable under precisely the same theory tested and rejected in Boman. But

that court was clear that even notice of what could be considered “grooming” behavior was

insufficient to render sexual abuse reasonably foreseeable. Id.

       Accordingly, under either the voluntary assumption of duty theory, the special

relationship theory, or the alleged heightened duty of care owed to minors, Plaintiff’s

negligence claim as to the BSA Defendants fails because she has not pleaded facts that make

it plausible that the BSA Defendants’ duty extended to protect her from the criminal acts of

Drake and Bell specifically. Babula, 536 N.W.2d at 839.

       In other words, even if the BSA Defendants were aware that Bell was perceived by

his coworkers as having an inappropriately close relationship with Plaintiff, Plaintiff has not


                                              11
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.401 Page 12 of 15



alleged sufficient facts to overcome the foreseeability requirement mandated by Babula,

Brown, and Boman. And finally, Plaintiff’s general allegations that other young people have

been abused during the seventy-year history of the Explorers program are not sufficient to

render the harm caused in this case foreseeable because such facts, taken as true, do not

establish a particularized threat or an imminent risk to her. Brown, 739 N.W.2d at 313.

       Plaintiff also argues that policy considerations weigh in favor of finding that BSA had

a duty to protect her from the specific type of harm she suffered. On this theory, Plaintiff

relies on Juarez v. Boy Scouts of America, where a California court concluded that a duty

existed under what Plaintiff views as very similar circumstances. 81 Cal. App. 4th 377 (Cal.

Ct. App. 2000). There, a Boy Scout was molested by the volunteer scoutmaster for his troop.

The Juarez court concluded that after a review of the relevant public policy considerations,

the factors supported the imposition of a duty on the Boy Scouts to take reasonable

protective measures to protect Boy Scouts from the risk of sexual abuse by adult volunteers

involved in scouting programs under California law. Id. at 395.

       The court also rejected the position that the sexual molestation of a Boy Scout was

unforeseeable, based on a forty-year-old holding that “sexual molestation and assault by

unknown third parties [were] foreseeable crimes from which children who are engaged in

organized youth activities should be protected.” Id. at 404 (citing Wallace v. Der–Ohanian,

199 Cal.App.2d 141 (1962).

       The Court finds Juarez distinguishable on its facts and not persuasive in its application

of law. First, there is a significant difference in a molestation committed by a scoutmaster

who is vetted by the BSA and is expressly charged with protecting the scouts within his care


                                              12
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.402 Page 13 of 15



during planned programming. By contrast, Bell and Drake were full-time, on-call firefighters

that had no affiliation with the BSA. Thus, Plaintiff implicitly argues for a significant

extension of the theory of liability endorsed by Juarez ; under her theory, youth organizations

could be found negligent for failing to protect program participants from the criminal acts of

unknown third parties for whom the youth organization has no control or relationship.

          Moreover, the Court agrees with Defendants that “Juarez is out of step with Michigan

law.” That ruling, which relies in part of an assumption that sexual molestation and assault

by unknown parties during organized youth activities is foreseeable, stands in stark contrast

from the Michigan courts’ understanding of the scope of the duty to protect from criminal

activity, as illustrated in Babula, Brown, and Boman. The Court thus declines to follow

Juarez.

          In sum, Count Two of Plaintiff’s complaint fails to state a claim because the criminal

conduct of Drake and Bell was not foreseeable, and the BSA Defendants under Michigan

law thus owed no duty to protect plaintiff.

          B. Vicarious Liability

          Plaintiff seeks to hold BSA liable under various theories of vicarious liability in Count

Three of her complaint. She alleges that Drake and Bell were agents of the BSA Defendants

and can be held liable for their conduct. She also claims that BSA can be held vicariously

liable for the alleged negligence of Cascade Township and its employees. These theories also

fail as a matter of law.

          First, as to the claims of vicarious liability for the acts of Drake and Bell, the general

rule in Michigan is that an employer is not liable for the torts of its employees who act outside


                                                  13
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.403 Page 14 of 15



the scope of their employment. Sexual assault, harassment, and molestation are “plainly

beyond the scope” of an employee’s relationship to his or her employer. Zsigo v. Hurley

Med. Ctr., 716 N.W.2d 220, 221 (Mich. 2006). There exists an exception to this general

rule—the same exception that the Court has already examined in its discussion of Brown—

that an employer’s vicarious liability for the criminal acts of its employees is limited to those

acts that it can reasonably foresee or reasonably should have foreseen. Hamed v. Wayne

County, 803 N.W.2d 237, 245 (Mich. 2011) (citing Brown, 739 N.W.2d at 313). Thus, just

as Plaintiff’s direct negligence claims fail because the acts of Drake and Bell were not

foreseeable, her vicarious liability claim must also fail, even assuming Drake and Bell were

agents of BSA.

       This conclusion also forecloses Plaintiff’s theory that BSA could be vicariously liable

because Drake and Bell were employees of Cascade, and BSA had formed a joint venture

with Cascade. The factual allegations in Plaintiffs complaint are insufficient to draw a

reasonable inference that Drake and Bell’s criminal conduct was reasonably foreseeable to

either BSA or Cascade. Thus, Plaintiff cannot rely on the exception of Hamed regardless of

whether she pursues vicarious liability directly through Drake and Bell, or whether she

attempts to channel the liability through Cascade.

       Additionally, to the extent that Plaintiff seeks to hold the BSA Defendants liable for

any constitutional tort committed by Cascade Township or its employees, that claim must

also fail. It is well established that respondeat superior cannot be used to establish the liability

of a municipality—or a private entity—where its agent committed the constitutional tort. See,

e.g., Savoie v. Martin, 673 F.3d 488, 494 (6th Cir. 2012) (collecting cases). Plaintiff’s theory


                                                14
Case 1:18-cv-00988-PLM-PJG ECF No. 33 filed 07/23/19 PageID.404 Page 15 of 15



that her claim “relies on state law regarding vicarious liability for another’s negligence and

constitutional torts[]” runs squarely into this well-established federal law precluding such

claims, and Plaintiff has not alleged that a policy or custom of the BSA was the moving force

behind the deprivation of her rights as required for a claim under Monell. See Miller v.

Sanilac Cty., 606 F.3d 240, 255 (6th Cir. 2010) (citing Monell v. Dep't of Soc. Servs., 436

U.S. 658, 694 (1978)).

       C. Gross Negligence

       Because Plaintiff’s ordinary negligence claims fail, she cannot meet the elements of

her claim for gross negligence. This claim will also be dismissed.

IV. Conclusion

       For the reasons just explained, Plaintiff has not pleaded facts which give rise to a

plausible claim for relief as to the BSA Defendants, so their motion to dismiss will be granted.

                                          ORDER
       For the reasons set forth above, the BSA Defendants’ motion to dismiss is

GRANTED and they are hereby DISMISSED from this action with prejudice.

       IT IS SO ORDERED.

Date: July 23, 2019                                /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge




                                              15
